— In an action to recover legal fees, plaintiff appeals from an order of the Supreme Court, Westchester County (Beisheim, J.), dated October 12,1982, which, inter alia, (1) directed service of an amended complaint, (2) permitted defendant Joseph Barone to conduct additional disclosure proceedings, and (3) struck the note of issue and statement of readiness. Order modified by (1) deleting therefrom the provisions (a) requiring or permitting the service of further pleadings, (b) striking the note of issue and statement of readiness and (c) permitting service of a demand for jury and (2) adding a provision thereto limiting the disclosure proceedings in accordance herewith. As so modified, order affirmed, with $50 costs and disbursements to the appellant. The disclosure proceedings are to be completed within 30 days of service upon defendant Joseph Barone of a copy of the order to be made hereon, with notice of entry. This court’s prior decision in this case (Sassower v Barone, 85 AD2d 81, 90) granted a new trial “based on a de nova evaluation of the attorney’s services, upon a detailed record”. Disclosure proceedings, on that issue alone, are appropriate. New pleadings, a new note of issue, a new statement of readiness, and a jury demand, are not. The damages sought by plaintiff are deemed to be based on her claim that her legal services were worth $40,000, since her motion to amend the complaint to that effect, asserted by her in the course of the earlier trial, was granted by the trial court. Titone, J. P., Gulotta, Weinstein and Bracken, JJ., concur.